Citation Nr: 0726479	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  89-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a temporary total rating (TTR) beyond 
September 30, 2002, for a period of convalescence for the 
residuals of back surgery performed during VA 
hospitalization in July 2002.

2.  Entitlement to special monthly compensation (SMC) 
beyond September 30, 2002.

3.  Entitlement to an effective date prior to October 1, 
2002, for a total rating due to unemployability caused by 
service-connected disability (TDIU).

4.  Entitlement to an effective date prior to October 1, 
2002, for an award of Dependents' Educational Assistance 
(DEA).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1983 to February 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
RO.  In a June 2005 Decision and Remand, the Board decided 
claims that stemmed all the way back to a 1988 RO decision, 
and remanded for additional development the matters 
addressed in this decision. 


FINDINGS OF FACT

1.  Following back surgery by VA in July 2002, the veteran 
required a one month period of convalescence and no more.

2.  There is no competent evidence of record that since 
September 30, 2002, the veteran has had a 100 percent 
rating for a single service-connected disability.

3.  There is no competent evidence of record that after 
September 30, 2002, the veteran was substantially confined 
to her dwelling and the immediate premises, as a direct 
result of permanent service-connected disabilities.  

4.  Effective June 18, 2002, the veteran became permanently 
unemployable due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a TTR beyond September 30, 2002, have 
not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 4.30 (2006).

2.  The criteria for SMC beyond September 30, 2002 have not 
been met.  38 U.S.C.A. §§ 3.114(s), 5103, 5103A 
(West 2002); 38 C.F.R. §3.350(i) (2006).

3.  The criteria for an effective date of June 18, 2002, 
for an award of TDIU have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110(a)-(b)(2) (West 2002); 38 C.F.R. 
§§ 3.102, 3.400(o) (2006).

4.  The criteria for an effective date of June 18, 2002, 
for an award of DEA have been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1), 3510, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.807, 21.3020 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
her claims for entitlement to the following:  a TTR beyond 
September 30, 2002, for a period of convalescence following 
low back surgery at a VAMC; SMC beyond September 30, 2002; 
and effective dates prior to October 1, 2002, for awards of 
TDIU and DEA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in January 2005 and March 2007, the RO 
informed the veteran that in order to establish entitlement 
to TDIU, the evidence had to show that even if evaluated as 
less than 100 percent disabling, the veteran's service-
connected disabilities were sufficient, without regard to 
other factors, to prevent her from performing the physical 
and/or mental tasks necessary to obtain or maintain 
substantially gainful employment.  

The RO noted that in order to establish entitlement to an 
increased rating (such as a claim for TDIU) for a 
particular service-connected disability, the evidence had 
to show that such disability had gotten worse.

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records 
held by Federal agencies; (3) the information and evidence 
that the veteran needed to provide, such as employment 
records and records of her treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to her claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number, computer site, and address where she could get 
additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, however, the foregoing notices were not sent 
to the veteran until after the rating decision in May 2004 
rating action.  Nevertheless, any defect with respect to 
the timing of those notices was harmless error.  
In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

The veteran and her representative submitted argument in 
support of the veteran's appeal, and the RO received a 
substantial amount of evidence, primarily reflecting the 
veteran's treatment by private health care providers in 
June 1987 and October 1989 and by VA from November 1992 to 
May 2004.  The RO also received the veteran's records from 
the Social Security Administration.  On many occasions from 
April 1988 through April 2004, the veteran was examined by 
VA to determine the extent of impairment attributable to 
her various service-connected disabilities.  Finally, the 
Board notes that in January 1990, the veteran had a hearing 
at the RO before a VA hearing officer.  Thus, the veteran 
has had ample opportunity to participate in the development 
of her appeal.  Such opportunity prevents the chance of 
prejudice toward the veteran and ensures the essential 
fairness of the decision.

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date will be assigned if any of the claimed 
benefits are granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO included such information in 
its January 2005 and March 2007 letters to the veteran.  

The RO noted that generally, effective dates were assigned 
based on the date of receipt of the claim or on the on the 
date that the evidence showed that a particular disability 
had increased in severity.  The RO also noted that the 
veteran could be entitled to additional compensation (SMC) 
if she was housebound by service-connected disability or if 
she had one service-connected disability evaluated as 
100 percent disabling and additional service-connected 
disability evaluated as 60 percent disabling.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support her claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, she has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support her claim.  In fact, neither she nor her 
representative submitted any additional evidence in 
response to either the January 2005 or March 2007 letters.

In various documents, such as VA Form 9, dated in June 
2007, the veteran's representative did raise contentions to 
the effect that the RO had failed to adequately inform the 
veteran of the information and evidence necessary to 
support her claims.  He also contended that VA had not 
properly developed the record with respect to applicable 
law and regulations.  However, his allegations were very 
general and did not cite any specific instances of such 
deficiencies.  

Indeed, given the efforts by the RO and the Board to 
develop the record over many years, there is no reasonable 
possibility that further development would lead to any 
additional relevant evidence with respect to any issue on 
appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of her claims for the following:  a TTR beyond 
September 30, 2002, for a period of convalescence following 
low back surgery at a VAMC; SMC beyond September 30, 2002; 
and effective dates prior to October 1, 2002, for awards of 
TDIU and DEA.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

A.  TTR Beyond September 30, 2002

On July 15, 2002, the veteran was hospitalized by VA for 
complaints of progressive weakness and sensory deficits in 
association with her service-connected scoliosis of the 
thoracolumbar spine.  On July 19, 2002, she underwent 
surgical fusion from T8 to L2.  Gross facial edema delayed 
extubation until the following day.  Otherwise, her post-
operative course was uncomplicated.  

Following approximately two weeks of convalescence and 
rehabilitation, she was granted a TTR through September 30, 
2002.  Effective the following day, she was assigned TDIU.  
She now seeks an extension of that period of convalescence 
and the associated TTR.

In light of her receipt of TDIU, the question of extension 
of the TTR may seem superfluous.  However, different 
ancillary benefits may accrue to each; and thus a decision 
on the merits of the TTR appeal is warranted.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

Total ratings will be assigned, if, as in this case, 
treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence. 
38 C.F.R. § 4.30(a)(1).  Under certain circumstances, a 
total rating may be extended for up to 9 months beyond the 
initial 3 month period.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.30(b).  

Although the veteran contends that she needed more than one 
month of convalescence after her back surgery in July 2002, 
the competent evidence of record does not support that 
claim.  

Following her surgery, the veteran was discharged from the 
hospital on July 25, 2002.  Later that same day, she was 
admitted to a VA rehabilitation center for physical and 
occupational therapy.  She progressed quickly and after one 
week, she felt ready to go home.  Although her discharge 
was delayed by a persistently elevated white blood count 
and low grade temperature, it was noted that all of her 
physical therapy goals had been met.  Consequently, on 
August 1, 2002, the physical therapist recommended no 
further physical therapy. 

Although the veteran had to wear a soft corset and had to 
use a cane, walker, or scooter for ambulation, there were 
no recommendations for any further convalescence or therapy 
to assist in her recovery from surgery.  Indeed, during a 
follow-up consultation with the VA Orthopedic Service in 
August 2002, it was noted that the veteran was doing very 
well and that her strength was gradually improving.  

More recent medical records show that the veteran continues 
to experience problems, such as weakness and diminished 
sensation in her lower extremities.  However, the record 
continues to be negative for any competent evidence of the 
need for an extension of her convalescence or therapy to 
assist in her recovery from her July 2002 surgery.  
Therefore, her appeal for extension of her a TTR beyond 
September 30, 2002, must be denied.

B.  SMC Beyond September 30, 2002

From July 19, 2002, through September 30, 2002, the veteran 
received SMC pursuant to 38 U.S.C.A. § 1114(s) and 
38 C.F.R. § 3.350(i)(1).  

Under that law and regulation, SMC is payable when the 
veteran has a single service-connected disability rated as 
100 percent and:  (1) additional service-connected 
disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i)(1).  

The housebound requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to her dwelling and the immediate 
premises, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime.  Id.

In her case, the veteran received SMC from July 19, 2002, 
through September 30, 2002, predicated on the fact that she 
had a TTR for her service-connected scoliosis of the lumbar 
spine (thus meeting the requirement for a single service-
connected disability rated as 100 percent disabling) and 
additional service-connected disabilities of the lower 
extremities; thoracolumbar spine; and hypertension 
independently ratable at 60 percent disabling.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i)(1).  

Effective October 1, 2002, however, the veteran's service 
connected scoliosis was reduced to 40 percent disabling.  

Since that time, the veteran has not had a single service-
connected disability rated as 100 percent disabling nor is 
there any competent evidence of record that she is 
permanently housebound by reason of service-connected 
disability or disabilities.  Consequently, she is no longer 
entitled to SMC pursuant to 38 U.S.C.A. § 1114(s) and 
38 C.F.R. § 3.350(i)(1).  

Although the veteran no longer meets the criteria for SMC 
under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i)(1), 
the Board has considered other potential avenues by which 
the veteran could receive SMC.  38 U.S.C.A. § 1114(k)-(r); 
38 C.F.R. § 3.350.  

Generally, SMC constitutes several levels of compensation 
payable for various service-connected disabilities or for 
combinations of service-connected disabilities.  Such a 
rate is in addition to the rate of compensation otherwise 
payable on the basis of degree of disability.  Id.  

Disabilities for which SMC may be paid, include, but are 
not limited to, anatomical loss or loss of use of one hand, 
one foot, both buttocks, or one or more creative organs; 
blindness of one eye having only light perception; deafness 
of both ears, having absence of air and bone conduction; 
complete organic aphonia with constant inability to 
communicate by speech; or, in the case of a woman veteran, 
loss of 25 percent or more of tissue from a single breast 
or both breasts in combination (including loss by 
mastectomy or partial mastectomy), or following receipt of 
radiation treatment of breast tissue.  Id.

SMC may also be paid if the veteran is helpless or nearly 
so helpless due to service-connected 
disability/disabilities that the veteran requires the 
regular aid and attendance of another person.  38 C.F.R. 
§§ 3.350(b)(3)-(4), 3.352(a) (2006).

Although the veteran is significantly disabled by multiple 
service-connected disorders and uses a scooter for 
mobility, there is no competent evidence of associated 
anatomical loss or loss of use of her upper or lower 
extremities or creative organ; or of blindness, deafness, 
aphonia, or loss of breast tissue.  Moreover, there is no 
competent evidence of record that she is so impaired by her 
service-connected disabilities that she requires the 
regular aid and attendance of another person.

Absent such evidence, she does not qualify for SMC under 
any of the potentially applicable law and regulations.  
Accordingly, her appeal for SMC beyond September 30, 2002, 
is denied.



C.  Effective Date Prior to October 1, 2002, for TDIU

VA may grant TDIU where the evidence shows that the 
veteran, by reason of her service-connected disabilities, 
is precluded from obtaining or maintaining substantially 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006). 

Where, as here, there are two or more service-connected 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  38 
C.F.R. § 4.16(a). 

In its May 2004, rating action, the RO granted entitlement 
to TDIU, effective October 1, 2002.  At the time of that 
action, service connection was in effect for the following 
disabilities:  left lower extremity sciatic neuropathy with 
muscle ataxia associated with scoliosis of the lumbar 
spine, evaluated as 40 percent disabling, effective July 
11, 2002; scoliosis of the lumbar spine, evaluated as 
40 percent disabling, effective October 1, 2002; right 
lower extremity sciatic neuropathy with muscle ataxia 
associated with scoliosis of the lumbar spine, evaluated as 
20 percent disabling, effective July 11, 2002; limitation 
of motion of the thoracic spine, evaluated as 10 percent 
disabling, effective February 27, 1988; hypertension, 
evaluated as 10 percent disabling, effective February 27, 
1988; a tender scar in the thoracolumbar area, evaluated as 
10 percent disabling, effective April 1, 2004; hearing loss 
disability on the right, evaluated as noncompensable, 
effective February 27, 1988.  

The combined schedular ratings were as follows:  50 
percent, effective February 27, 1988, 60 percent effective 
June 9, 2000; 80 percent, effective July 11, 2002; 100 
percent effective July 19, 2002; and 80 percent effective 
October 1, 2002.  

Such disability ratings, clearly met the percentages for 
TDIU effective July 11, 2002.  

Generally, the effective date of an award of increased 
compensation (which includes claims for TDIU) for service-
connected disability shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant or her duly authorized representative 
may be considered an informal claim.  38 C.F.R. § 3.155 
(2006).  

Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to 
the claimant for execution.  If a formal claim is received 
within 1 year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

In an October 1997 decision, the Board noted that during a 
January 1990 hearing at the RO, the veteran had raised 
contentions to the effect that she was entitled to TDIU.  

In December 2000, following several requests from the RO 
for clarification, the veteran responded that she was not 
claiming TDIU.

In an April 17, 2002 letter to her Congresswoman, the 
veteran reported that she was unable to work due to her 
service-connected disabilities.  Although the evidence on 
file at that time showed that she was, in fact, working, 
such a letter effectively constituted a claim for TDIU.  
Indeed, shortly thereafter, she resigned from her job as a 
train attendant for AMTRAK.  That resignation was effective 
June 18, 2002.  

During VA treatment in July 2002, the veteran reported that 
she had resigned due to leg weakness associated with her 
service-connected low back disability.  However, in January 
2003, her employer noted that as a result of her 
resignation, she would not receive or be entitled to 
receive a lump sum payment or sick, retirement, or other 
benefits.  Indeed, there was no competent evidence showing 
that she had been forced to take medical retirement or that 
she was precluded from working due to any of her service-
connected disabilities.

In a letter, dated July 1, 2002, the veteran again 
suggested that she was unemployable due to leg pain.  In 
this regard, she was hospitalized by VA from July 15, 2002, 
through July 25, 2002, primarily for a rapid deterioration 
in her leg strength and sensation.  Following several days 
of workup, she underwent fusion of the vertebrae from T8 to 
L2.  Due to her need for a period of convalescence, she was 
granted a TTR from July 19, 2002 (the day of her surgery) 
through September 30, 2002.  38 C.F.R. § 4.30. 

On October 23, 2002, following her convalescence, the 
veteran signed a formal claim (VA Form 21-8940) for TDIU.  

In December 2002, the veteran was awarded Social Security 
disability benefits due to discogenic and degenerative 
disorders of the back and osteoarthrosis and allied 
disorders.  Those disabilities reportedly began June 18, 
2002, the date the veteran resigned from her employment 
with AMTRAK.

In its May 2004 rating action, the RO granted the veteran's 
claim for TDIU, effective October 1, 2002, the day 
following the expiration of her TTR.

The veteran now seeks an effective day prior to October 1, 
2002, for TDIU.  

After reviewing the evidence, including the veteran's 
Social Security records and statements dated April and July 
2002, the Board finds that from the time the veteran 
resigned from her employment on June 18, 2002, until she 
was hospitalized by VA on July 15, 2002, she reportedly 
experienced a rapid deterioration of her service-connected 
scoliosis of the lumbar spine.  That deterioration resulted 
in surgery to fuse the spine, and a one month period of 
convalescence following that surgery.  

Although the veteran's employer did not report evidence 
that her resignation was due to her service-connected 
disability, the rapid sequence of events and Social 
Security findings suggest that the veteran's 
unemployability did, in fact, begin June 18, 2002.  

At the very least, there is an approximate balance of 
evidence both for and against the claim that on June 18, 
2002, the veteran became unemployable due to her service-
connected scoliosis of the thoracolumbar spine.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  
Therefore, an effective date of June 18, 2002 is granted as 
the effective date for TDIU.

In arriving at this decision, the Board has considered the 
possibility of still-earlier effective date.  However, the 
evidence clearly shows that prior to June 18, 2002, the 
veteran was gainfully employed.  Accordingly, an effective 
date prior to June 18, 2002 is not warranted.

D.  Effective Date Prior to October 1, 2002, for DEA

Finally, the veteran seeks an effective date prior to 
October 1, 2002 for an award of DEA.

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this appeal, has 
a service-connected disability evaluated as total and 
permanent in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021.

As noted in the decision above, on June 18, 2002, the 
veteran became permanently unemployable due to service-
connected disability and was granted TDIU.  As of that 
date, the veteran's dependents could become eligible to 
receive VA educational benefits.  Thus, the effective date 
for the award of DEA should be retroactive to June 18, 
2002.  To that extent, the appeal is granted.  

Prior to June 18, 2002, the veteran was clearly working and 
could not be considered permanently and totally disabled.  
Thus, the award of DEA could not precede that date.


ORDER

The claim for a TTR beyond September 30, 2002, for a period 
of convalescence following low back surgery, is denied.

Entitlement to SMC beyond September 30, 2002, is denied.

An effective date of June 18, 2002, for TDIU is granted.

An effective date of June 18, 2002, for an award of DEA is 
granted.



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


